UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1894


HUI FANG DONG,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 25, 2009              Decided:   October 6, 2009


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Bruno Joseph Bembi, Hempstead, New York, for Petitioner. Jeffrey
S. Bucholtz, Acting Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Andrew B. Insenga, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hui Fang Dong, a native and citizen of China, seeks

review of an order of the Board of Immigration Appeals (Board)

affirming the Immigration Judge’s (IJ) denial of relief from

removal.       Dong first challenges the denial of asylum.                Because

the Board found that Dong’s asylum application was untimely and

that no exceptions applied to excuse the untimeliness, we find

that we are without jurisdiction to review this claim.                         See

Gomis    v.     Holder,    571   F.3d    353,    358-59    (4th    Cir.   2009).

Accordingly, we dismiss the petition for review in part with

respect to this claim.

               We have reviewed Dong’s remaining claims regarding the

denial    of    withholding      of   removal    and   protection    under     the

Convention Against Torture, and conclude that they are without

merit.     We therefore deny the petition for review with respect

to these claims for the reasons stated by the Board.                 See In re:

Dong (B.I.A. Aug. 16, 2007).                 Finally, we find no abuse of

discretion      in   the   Board’s    decision    declining   to    reopen     and

remand this matter to the IJ.

               We accordingly dismiss in part and deny in part the

petition for review.        We dispense with oral argument because the

facts    and    legal   contentions     are   adequately   presented      in   the




                                         2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                            PETITION DISMISSED IN PART
                                                    AND DENIED IN PART




                                    3